Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Response to Arguments
Applicant's arguments with respect to claims 1, 16, and 17 have been considered but are moot in view of the new ground(s) of rejection. Applicant’s arguments are directed to the amended subject matter; 
The same prior art is provided but with new citations to address the claim amendment “to not present information associated with the topic to the user and the another user located together in the predetermined area at a second time after the first time”
Regarding the claim amendment. Under BRI such an amendment when taking the claim as a whole into consideration means that two users (userA and userB) have a  conversation at time1 (no other users present), later at time2 (e.g. 10 seconds later) a new user (userC) appears. Since userC was not present (i.e. privy to the conversation at time1), the information will not be shared with userC. Liu addresses such concerns, see new citations with explanation.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kalns; Edgar A. et al. US 20150149177 A1 (hereinafter Kalns) in view of Coroy; Trenton Gary et al. US 20140172917 A1 (hereinafter Coroy) and further in view of Liu; Agnes et al. US 20100115426 A1 (hereinafter Liu).
Re claims 1, 16, and 17, Kalns teaches
[Claim 1] An information processing apparatus, comprising circuitry configured to: 
a setting section configured to set a topic representing contents of utterance; a storage section configured to store the topic and a user set as a sharer who shares the topic so  (as in figure 6 there are clearly separate to-do lists assigned to different users, setting the topic based on conversation data 0027 0055 0060 0074 with fig. 3 fig. 6 and element 638)
store the topic and a sharer who shares the topic so as to be associated with each other; and (person1 and person2 conversation stored in light of extracted topic based on conversation data 0027 0055 0060 0074 with fig. 3 fig. 6 and element 638)
wherein the setting section, the storage section, and the presentation section are each implemented via at least one processor (fig. 1 and 2 are processor based)

However, Kalns fails to teach privacy contexts such as presenting or displaying information depending on which users are present based on topic:
present information associated with the topic to the user (Coroy teaches that different users will have varying access to information that is displayed including blocking access entirely to certain users, not necessarily blacklisted only but users who are simply unauthorized/unregistered e.g. guest or minor i.e. child of someone as in fig. 2 element 210 blocked and 0070. Using dedicated devices per user as in Coroy is analogous to using a single device for all users since remote and in-person users have access to the same data and a system knows which users are present based on input profile/registration data, and similarly omitting/displaying information depending on multiple users credentials/authorization level is analogous for in-person and also remote such as when there is a combination remote or in-person group as in Kalns VPA with varying users in the same physical place and remotely … age restriction for participation and general other parameters for modifying permissions, 0058 and 0065 and related paragraphs pertaining to blacklisting certain parties)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system of Kalns to incorporate the above claim limitations as taught by Coroy to allow for analogous remote-in-person combination of access to data to be displayed depending on whoever is present such as guests or lower level permission or specific data permission, thus a system can block/omit displayed data, wherein both Kalns and Coroy utilize remote user access to data with Kalns having in-person as an option and Coroy improving the combined to include permission settings, and further improvement for the permission/authority modifications when a specific user is detected in a vicinity of another user or in general during a conversation, wherein a profile is created based on biometric or other metadata that prevents or reduces certain access/abilities, thereby improving security and privacy of Kalns.

However the combination fails to teach the instance in which a location is a distance metric based location such as avatar proximities in a relationship digital space with three or more people, and fails to teach
wherein a sharer is not another user who does not have conservation about the topic with the user; (Liu avatars in proximities to one another where a sharer can be any user who can have or not have conversations with other users pending presence of others where a sharer can be any user who can have or not have conversations with other users pending presence of others, one of which can be the initial sharer of information and the others are viewers who have the ability to engage the sharer, and some avatars have certain privileges of conversation context, distance is based on recent conversations and familiarity with users as well as relationship e.g. colleague versus family, such a distance determines what another user can view 0079 0083 0085 fig. 5, 7, 9a to 9b, 11)
determine, based on the user and the another user who is not set as a sharer not being both located together in a predetermined area at a first time when the user shares the topic, to not present information associated with the topic to the user and the another user located together in the predetermined area at a second time after the first time (Liu, as in claim 5 and claim 20 of Liu, two users (userA and userB) have a  conversation at time1 (no other users present), later at time2 (e.g. 10 seconds later) a new user (userC) appears. Since userC was not present (i.e. privy to the conversation at time1), the information will not be shared with userC, determination to present text for instance or any data begins, supporting claims 5 and 20 are fig. 9a and 9b which clearly illustrate that conversation is excluded… avatars in proximities to one another where a sharer can be any user who can have or not have conversations with other users pending presence of others, one of which can be the initial sharer of information and the others are viewers who have the ability to engage the sharer, and some avatars have certain privileges of conversation context, distance is based on recent conversations and familiarity with users as well as relationship e.g. colleague versus family, such a distance determines what another user can view 0079 0083 0085 fig. 5, 7, 9a to 9b, 11)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Kalns in view of Coroy to incorporate the above claim limitations as taught by Liu to allow for what would otherwise be inherent for in-person conversations, a geographic-capable avatar social-relationship-distance based metrics such as to provide real life conversations and ability to communicate with people virtually in the same manner one would utilize in-person such as to exclude an unfamiliar party who is not privy to conversation (i.e. was not initially part of a conversation) and preserve those who are e.g. a familial conversation and a coworker steps into the room, the familial conversation ceases analgous to the avatar realm as exemplified by Liu, thereby enhancing the intent extraction of Kalns and privacy metrics for certain individuals in Coroy by illustratively providing other user information visually, thereby creating a faster awareness of privacy needs by the user via visual of avatar of a user in the instance the system fails to regulate privacy as well as confirmation of the intended context that is intended if intention recognition fails.

Re claim 2, Kalns teaches 
[Claim 2] The information processing apparatus according to claim 1, wherein the sharer is a user who has conversation about the topic.  (conversation context(s)/intent(s) extracted based on keyword(s)/trigger(s)… person1 or person2 stays in the conversation, varying topics can emerge, which is stored in light of extracted topic based on conversation data 0027 0055 0060 0074 with fig. 3 fig. 5 fig. 6 and element 638)

Re claim 3, Kalns teaches 
 [Claim 3] The information processing apparatus according to claim 1, wherein the presentation section presents a keyword extracted from the utterance to the sharer.  (data presented is from conversation, final and intermediate topics and summaries shown including graphical image, detecting person1 or person2 stays in the conversation, varying topics can emerge, timeline sequential ASR conversation, using graphical images to represent topic(s), all data is stored in light of extracted topic based on conversation data 0027 0055 0060 0074 with fig. 3 fig. 5 fig. 6 and element 638)

Re claim 4, Kalns teaches 
 [Claim 4] The information processing apparatus according to claim 1, wherein the presentation section acquires information associated with the topic from other apparatus and presents the acquired information to the82SP367271 sharer.  (data presented is from conversation, final and intermediate topics and summaries shown including graphical image, detecting person1 or person2 stays in the conversation, varying topics can emerge, timeline sequential ASR conversation, using graphical images to represent topic(s), all data is stored in light of extracted topic based on conversation data 0027 0055 0060 0074 with fig. 3 fig. 5 fig. 6 and element 638)

Re claim 5, Kalns teaches 
 [Claim 5] The information processing apparatus according to claim 1, wherein when the utterance is performed, a user who stays there is set as the sharer.  (data presented is from conversation, final and intermediate topics and summaries shown including graphical image, detecting person1 or person2 stays in the conversation, varying topics can emerge, timeline sequential ASR conversation, using graphical images to represent topic(s), all data is stored in light of extracted topic based on conversation data 0027 0055 0060 0074 with fig. 3 fig. 5 fig. 6 and element 638)

Re claim 6, Kalns teaches 
 [Claim 6] The information processing apparatus according to claim 1, wherein a second user who stays when a first user performs utterance about a predetermined topic is set as a sharer of the information associated with the predetermined topic of the first user; and (data presented is from conversation, final and intermediate topics and summaries shown including graphical image, detecting person1 or person2 stays in the conversation, varying topics can emerge, timeline sequential ASR conversation, using graphical images to represent topic(s), all data is stored in light of extracted topic based on conversation data 0027 0055 0060 0074 with fig. 3 fig. 5 fig. 6 and element 638)
when the second user requests to present the information associated with the predetermined topic of the first user, the presentation section presents the information associated with the predetermined topic of the first user to the second user.  (two user threads shared, data presented is from conversation, final and intermediate topics and summaries shown including graphical image, detecting person1 or person2 stays in the conversation, varying topics can emerge, timeline sequential ASR conversation, using graphical images to represent topic(s), all data is stored in light of extracted topic based on conversation data 0027 0055 0060 0074 with fig. 3 fig. 5 fig. 6 and element 638)

Re claim 7, Kalns teaches 
 [Claim 7] The information processing apparatus according to claim 1, wherein in a case where when the sharer has conversation about the topic, a user other than the sharer participates in the conversation, the user who participates in the conversation is also set as a sharer.  (both parties can share, data presented is from conversation, final and intermediate topics and summaries shown including graphical image, detecting person1 or person2 stays in the conversation, varying topics can emerge, timeline sequential ASR conversation, using graphical images to represent topic(s), all data is stored in light of extracted topic based on conversation data 0027 0055 0060 0074 with fig. 3 fig. 5 fig. 6 and element 638)


Re claim 8, Kalns fails to teach
[Claim 8] The information processing apparatus according to83SP367271 claim 7, wherein the user who participates in the conversation is a child, the user is not set as the sharer.  (Coroy age restriction for participation and general other parameters for modifying permissions, 0058 and 0065 and related paragraphs pertaining to blacklisting certain parties)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system of Kalns to incorporate the above claim limitations as taught by Coroy to allow for the permission/authority modifications when a specific user is detected, wherein a profile is created based on biometric or other metadata that prevents or reduces certain access/abilities, thereby improving security and privacy of Kalns.

Re claim 9, Kalns fails to teach 
 [Claim 9] The information processing apparatus according to Claim 7, wherein the user who participates in the conversation is a guest, the user is not set as the sharer.  (Coroy age restriction for participation and general other parameters for modifying permissions, 0058 and 0065 and related paragraphs pertaining to blacklisting certain parties)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system of Kalns to incorporate the above claim limitations as taught by Coroy to allow for the permission/authority modifications when a specific user is detected, wherein a profile is created based on biometric or other metadata that prevents or reduces certain access/abilities, thereby improving security and privacy of Kalns.


Re claim 10, Kalns teaches 
 [Claim 10] The information processing apparatus according to claim 1, wherein in a case where when the sharer has the conversation about the topic in a predetermined room, a user other than the sharer enters the predetermined room, thereby interrupting the conversation, (0032-0033 same room and user location, data presented is from conversation, final and intermediate topics and summaries shown including graphical image, detecting person1 or person2 stays in the conversation, varying topics can emerge, timeline sequential ASR conversation, using graphical images to represent topic(s), all data is stored in light of extracted topic based on conversation data 0027 0055 0060 0074 with fig. 3 fig. 5 fig. 6 and element 638)
However Kalns fails to teach
the user who enters the predetermined room is not set as a sharer.  (Coroy age restriction for participation and general other parameters for modifying permissions, 0058 and 0065 and related paragraphs pertaining to blacklisting certain parties)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system of Kalns to incorporate the above claim limitations as taught by Coroy to allow for the permission/authority modifications when a specific user is detected in a vicinity of another user or in general during a conversation, wherein a profile is created based on biometric or other metadata that prevents or reduces certain access/abilities, thereby improving security and privacy of Kalns.


Re claim 11, Kalns teaches 
 [Claim 11] The information processing apparatus according to claim 1, wherein in the case where a sharer is added to a predetermined topic stored in the storage section, a sharer who is early set as the sharer is notified of that the sharer is added.  (enters the conversation, data presented is from conversation, final and intermediate topics and summaries shown including graphical image, detecting person1 or person2 stays in the conversation, varying topics can emerge, timeline sequential ASR conversation, using graphical images to represent topic(s), all data is stored in light of extracted topic based on conversation data 0027 0055 0060 0074 with fig. 3 fig. 5 fig. 6 and element 638)

Re claim 12, Kalns teaches 
 [Claim 12] The information processing apparatus according to claim 1, wherein the setting section monitors an action of a user84SP367271 and sets the action as the topic; (data presented is from conversation, final and intermediate topics and summaries shown including graphical image, detecting person1 or person2 stays in the conversation, varying topics can emerge, timeline sequential ASR conversation, using graphical images to represent topic(s), all data is stored in light of extracted topic based on conversation data 0027 0055 0060 0074 with fig. 3 fig. 5 fig. 6 and element 638)
the storage section sets a user who performs the action together as a sharer; and (any user speaks topic(s), data presented is from conversation, final and intermediate topics and summaries shown including graphical image, detecting person1 or person2 stays in the conversation, varying topics can emerge, timeline sequential ASR conversation, using graphical images to represent topic(s), all data is stored in light of extracted topic based on conversation data 0027 0055 0060 0074 with fig. 3 fig. 5 fig. 6 and element 638)
the presentation section, when only the sharer stays in a predetermined place, presents the information associated with the topic to the sharer.  (any user speaks topic(s), data presented is from conversation, final and intermediate topics and summaries shown including graphical image, detecting person1 or person2 stays in the conversation, varying topics can emerge, timeline sequential ASR conversation, using graphical images to represent topic(s), all data is stored in light of extracted topic based on conversation data 0027 0055 0060 0074 with fig. 3 fig. 5 fig. 6 and element 638)


Re claim 13, Kalns teaches 
 [Claim 13] The information processing apparatus according to claim 1, wherein the presentation section presents a picture in which a situation of conversation is displayed on a time line.  (data presented is from conversation, final and intermediate topics and summaries shown including graphical image, detecting person1 or person2 stays in the conversation, varying topics can emerge, timeline sequential ASR conversation, using graphical images to represent topic(s), all data is stored in light of extracted topic based on conversation data 0027 0055 0060 0074 with fig. 3 fig. 5 fig. 6 and element 638)

Re claim 14, Kalns teaches 
 [Claim 14] The information processing apparatus according to claim 1, wherein the topic stored in the storage section, and a sharer who shares the topic are browsed and edited by a user.  (data can be altered, data presented is from conversation, final and intermediate topics and summaries shown including graphical image, detecting person1 or person2 stays in the conversation, varying topics can emerge, timeline sequential ASR conversation, using graphical images to represent topic(s), all data is stored in light of extracted topic based on conversation data 0027 0055 0060 0074 with fig. 3 fig. 5 fig. 6 and element 638)

Re claim 15, Kalns teaches 
 [Claim 15] The information processing apparatus according to claim 14, wherein the edition includes edition of the topic, and addition and deletion of the sharer. (user can alter data and also leave/enter a conversation, data presented is from conversation, final and intermediate topics and summaries shown including graphical image, detecting person1 or person2 stays in the conversation, varying topics can emerge, timeline sequential ASR conversation, using graphical images to represent topic(s), all data is stored in light of extracted topic based on conversation data 0027 0055 0060 0074 with fig. 3 fig. 5 fig. 6 and element 638)


Re claim 18, Kalns fails to teach 
18. (New) The information processing apparatus according to claim 1, wherein the presentation section is further configured to determine to present information associated with the topic to the user based on the user not staying in the predetermined -6-Patent Application No. 16/304,939 Reply to Non-Final Office Action of June 24, 2021 area with the another user who is not set as a sharer, and determine to not present information associated with the topic to the user based on the user staying in the predetermined area with the another user who is not set as a sharer. (Situations with matched and unmatched permission levels are covered here i.e. blocking or omitting displayed data if needed… Coroy teaches that different users will have varying access to information that is displayed including blocking access entirely to certain users, not necessarily blacklisted only but users who are simply unauthorized/unregistered e.g. guest or minor i.e. child of someone as in fig. 2 element 210 blocked and 0070. Using dedicated devices per user as in Coroy is analogous to using a single device for all users since remote and in-person users have access to the same data and a system knows which users are present based 


Re claim 19, Kalns in view of Coroy fails to teach 
19. (New) The information processing apparatus according to claim 1, wherein the sharer shares the topic in the predetermined area, and the presentation section is further configured to determine, based on whether or not the user is located in the predetermined area, whether or not to present the information associated with the topic to the user. (Liu determination to present text for instance or any data begins… avatars in proximities to one another where a sharer can be any user who can have or not have conversations with other users pending presence of others, one of which can be the initial sharer of information and the others are viewers who have the ability to engage the sharer, and some avatars have certain privileges of conversation context, distance is based on recent conversations and familiarity with users as well as relationship e.g. colleague versus family, such a distance determines what another user can view 0079 0083 0085 fig. 5, 7, 9a to 9b, 11)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Kalns in view of Coroy to incorporate the above claim limitations as taught by Liu to allow for avatar social-relationship-distance based metrics such as to provide real life conversations and ability to communicate with people virtually in the same manner one would utilize in-person such as to exclude an unfamiliar party who is not privy to conversation and preserve those who are e.g. a familial conversation and a coworker steps into the room, the familial conversation ceases analgous to the avatar realm as exemplified by Liu, thereby enhancing the intent extraction of Kalns and privacy metrics for certain individuals in Coroy by illustratively providing other user information visually, thereby creating a faster awareness of privacy needs by the user via visual of avatar of a user in the instance the system fails to regulate privacy as well as confirmation of the intended context that is intended if intention recognition fails.


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Williams; David Lothele et al.	US 20130143587 A1
	User conversation context extraction.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL COLUCCI whose telephone number is (571)270-1847.  The examiner can normally be reached on M-F 9 AM - 7 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached at (571)272-7453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL COLUCCI/Primary Examiner, Art Unit 2656                                                                                                                                                                                                        (571)-270-1847
Examiner FAX:  (571)-270-2847
Michael.Colucci@uspto.gov